Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Claims 1-6, 10, 17, 20-21, 25, 28-30, 36-37, 40 and 48-50 are pending.  

Claims 1-6, 10 and 28 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-50, drawn to a pharmaceutical composition comprising a lipidated secondary antibody immunocomplexed with a primary antibody, wherein said secondary antibody is non-covalently attached to an outer surface of a particle via the lipidated portion of said lipidated secondary antibody and wherein said particle is loaded with a particular pharmaceutical agent, are being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/363,417, filed July 18, 2016, is acknowledged.  
Rejections Withdrawn


The rejection of claims 17, 20-21, 25, 29-30, 36-37, 39, 40, 48 and 49 under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,440,736 (Logtenberg hereafter, issued Aug 27, 2002; PTO 892) in view of WO2014041544A1 publication (Peer hereafter, published March 20, 2014; PTO 892) is withdrawn in light of the claims amendment.  

New Ground of Rejection necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/041544 (of record, Peer hereafter, published March 20, 2014; PTO 892) in view of US Pat No. 7,611,866 (issued Nov 3, 2009; PTO 892).
Regarding claims 17 and 48, Peer teaches immunoparticle, e.g., LNP comprising a secondary antibody RG7/1.3 non-covalently attached to an outer surface of a synthetic lipid based particle comprising synthetic lipids and the secondary antibody has specificity for a primary antibody (aka the secondary antibody binds to the Fc region of the primary antibody or complexed with the primary antibody, see entire document, claims 6-9, FIG. 2, in particular. 

    PNG
    media_image1.png
    480
    638
    media_image1.png
    Greyscale

The synthetic lipid based immunoparticle comprises synthetic lipids such as phosphatidylcholine (PC), cholesterol (Chol), and DSPE-PEG(2000), see p. 11-12, 22, 34, in particular.
Examples of secondary antibodies are anti-mouse IgG1, IgG2a, IgG3, IgM, see p. 20, RG7/1.3 scFv that binds to rat IgG2a, see Example 5. 

Regarding claim 21, Peer teaches the immunoparticle is loaded with a diagnostic agent or a therapeutic agent, see p. 8, claims 9, 13, 14, in particular. 
Regarding claims 25 and 49, Peer teaches the therapeutic agent is a polynucleotide agent, e.g., iRNA, see p. 23, in particular. 
Regarding claims 29 and 30, Peer teaches the primary antibody is IgG1 and the secondary antibody are of different isotype, e.g., IgG2 or IgG4, see p. 4. 
Regarding claims 36 and 50, Peer teaches the immunoparticle is a polymeric particle, a microcapsule, a liposome, a microsphere, a micro emulsion, a nanoparticle as per claim 50, a nanocapsule, a nanosphere, or a nanocage, see p. 5. 
Regarding claims 37 and 40, Peer teaches the lipid-based particle comprises a charge external surface, e.g., cationic lipid, see p. 5, claims in particular. 
Peer does not teach the secondary antibody is attached to the immunoparticle via a linker to a lipidated peptide instead of PEG.  
However, the ‘866 patent teaches a lipidated peptide e.g., CDQSSS from E coli NlpA that recombinantly anchored the scFv antibody to the lipid membrane, see p. 20, para. 0176, in particular.  The reference CDQSSS lipidated peptide or signal is identical to the lipidated peptide (instant SEQ ID NO: 13) disclosed in the specification at page 56.  Furthermore, it should be noted that the secondary antibody (clone RG7/1.3) is same  RG7/1.3 scFv that binds to rat IgG2a as taught by Peer, see p. 56 and Example 5. 
In view of the combined teachings of Peer and the ‘866 patent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recombinantly attached the secondary scFv RG7/1.3 to the surface of the immunoparticle using the lipidated peptide (lipid signal from E coli NlpA) as taught by the ‘866 patent with a reasonable 
One of ordinary skill in the art would have been motivated to anchored the secondary antibody to the immunoparticle instead of the primary antibody in order to be more flexible as the secondary antibody is known to bind to the Fc region of any primary antibody; the primary antibody can be changed according to the desire target for target specific delivery of the immunoparticle loaded with a pharmaceutical agent to the desire target. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644